Case 2:16-bk-15465-VZ       Doc 34 Filed 03/16/21 Entered 03/16/21 11:47:54                  Desc
                             Main Document Page 1 of 1


 1

 2
                                                                   FILED & ENTERED
 3

 4                                                                       MAR 16 2021
 5                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
 6                                                                  BY egarcia DEPUTY CLERK


 7

 8                             UNITED STATES BANKRUPTCY COURT

 9              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

10 In re                                                    Case No. 2:16-bk-15465-VZ
11 JACQUELINE RUTH WATSON,                                  Chapter 13
12                                                          ORDER GRANTING DEBTOR’S
                                                            OBJECTION TO CLAIM 2-1 OF JB
13                                                          FINANCIAL
14                                        Debtor(s).        Date: January 9, 2017
                                                            Time: 10:30 a.m.
15                                                          Location: Courtroom 1368
16                                                          Related to Docket Entry No. 18
17
            On January 9, 2017, a hearing was held on a motion by debtor, Jacqueline Ruth Watson,
18
     objecting to Claim 2-1 in favor of JB Financial (“Motion”).
19
            Based on the Court’s tentative ruling, IT IS ORDERED that the Motion is GRANTED.
20
                                                 ###
21

22

23

24 Date: March 16, 2021

25

26

27

28
